t c memo united_states tax_court gary lee colvin petitioner v commissioner of internal revenue respondent docket no filed date gary lee colvin pro_se daniel n price and t richard sealy iii for respondent memorandum findings_of_fact and opinion dean special_trial_judge respondent determined deficiencies in petitioner's federal_income_tax of dollar_figure for and dollar_figure for the issues for decision are whether respondent's failure to accept petitioner's amended federal tax returns was an abuse_of_discretion and whether any of petitioner’s legal expenses and costs are deductible the court considers petitioner to have conceded respondent's determinations disallowing amounts of itemized_deductions in both years and other expenses in because petitioner did not address these issues at trial or on brief see 100_tc_367 96_tc_226 91_tc_524 ndollar_figure in his opening statement petitioner alleged that respondent's statutory notice is so vague as to deprive petitioner of proper notice or the court of jurisdiction upon questioning by the court petitioner cited no basis for his position but represented that he would brief the issue he did not and the court finds that petitioner has abandoned this issue see bradley v commissioner supra sundstrand corp v commissioner supra rybak v commissioner supra unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in cedar park texas findings_of_fact for years petitioner's mother rhoda colvin resided in a unit of a condominium development known as pennant village pv in san diego california her address at the condominium wa sec_6404 erlanger street there are a total of units of townhouses duplexes and single-family detached residences in two phases of pv phase i is made up of single-family single-level freestanding or duplex units phase ii ha sec_52 units groups of fourplex townhouses the subject residence was a single-family detached residence in phase i by quitclaim_deed dated date arnal colvin and rhoda colvin as trustees of the colvin family_trust sold the subject condominium to petitioner the deed conveyed according to its terms three parcels an undivided one seventy- sixth interest in each of lots and of university city unit no with nonexclusive easements for use and enjoyment of certain common areas unit of the condominium development and exclusive right to possession and occupancy of the portions of lots and designated 67-b and 67-c rhoda colvin is an accountant bookkeeper and return preparer who has a college degree in accounting she prepared petitioner's tax returns for and she also set up and maintained the books of account for the pv homeowners_association association for years beginning in during the period when she was maintaining the books of the association the finances of phase i and phase ii were accounted for separately the separate_accounting practice became a controversial issue however around the balconies of the phase ii units began to deteriorate to the point that they became a safety hazard they had to be repaired or replaced the governing document of the condominium development the declaration of covenants conditions and restrictions and power_of_attorney of pennant village cc rs dating from assessed charges and assessments to unit owners in phase i and phase ii in equal one one-hundred-twenty-eighth shares in the association proposed a change to the cc rs that would reduce the phase ii assessment to percent of the phase i assessment some of the owners of phase i units came to believe that the association was improperly using cash reserves from phase i to make repairs to condominiums in phase ii for a period before petitioner's date purchase of the condominium he had rented it from the family_trust petitioner had attended meetings of the association and felt that there were irregularities in the adoption of the new cc rs as well as the election of certain members of the association's board_of directors petitioner approached the board at association meetings to address the problems he perceived in his view members of the board refused to allow him to formally address the board refused to allow him to vote at meetings alleged that he did not actually purchase his property called him a liar harassed him in other ways belittled him derided him and threatened him when asked the board refused to turn over to petitioner any financial information related to the maintenance of the balconies in phase ii according to petitioner the harassment became so bad that in september of i filed an action pro_se against the homeowners_association according to petitioner the suit filed in the federal district_court for the southern district of california was in direct response to the extensive harassment and retaliation that i and my family had incurred as a result of my inquiries information petitioner obtained in the federal district_court action convinced him that the association had mishandled the finances of pv homeowners to follow up on his suspicions petitioner obtained to assist him a lawyer who specializes in real_estate law petitioner wanted the lawyer to go after the homeowners_association for a full accounting of their finances and also related to the cc rs petitioner's real_estate attorney caused the federal suit to be dismissed without prejudice in late petitioner pursued alternative dispute resolution under california law petitioner filed suit for declaratory relief in state court when the association refused to participate in mediation the suit in state court asked for nullification of the new cc rs a stop to overcharges for water and sewer services and a direction that the association maintain the common area around petitioner's condo as a result of his litigation in state court petitioner became convinced that the association had been selling licences and easements to the common areas in the tens of thousands of dollars he was also convinced that the association had a profitable operation of the on-site laundry facilities petitioner is a network engineer he reported on his federal_income_tax returns wages from his employment with daou systems in and network computing device inc in and he also attached to his tax returns for those years schedules c profit or loss from business for colvin business services ii the schedules c reported cost_of_goods_sold in excess of gross_receipts for both years gross_receipts for were zero and amounts for legal and professional service expenses some of the legal expenses petitioner deducted relate to the state court litigation against the association other of the legal expense deductions relate to a suit by petitioner to recover wages from a former employer petitioner's mother in preparing his return tried to allocate the various legal expenses to the suit against the employer and to the suit against the association because the billing records from the attorney did not adequately describe the services performed however she was unable to allocate the expenses during the audit process petitioner's mother prepared for him amended returns in which the deduction for legal expenses was reduced by two thirds the appeals_office handling petitioner's case refused to accept the amended returns opinion because the court decides the issues in this case without regard to the burden_of_proof sec_7491 is inapplicable petitioner's amended returns petitioner complains that he offered amended returns for the years at issue to an appeals officer who refused to accept them such a refusal he implies somehow affects respondent's determination here the court disagrees even though the commissioner has administratively permitted their use the filing of amended returns is not a matter of right as there is no statutory provision expressly authorizing them to be filed 464_us_386 561_f2d_1115 4th cir acceptance of amended returns has repeatedly been held to be a matter which is within the discretion of the commissioner koch v alexander supra pincite 414_f2d_954 3d cir terrell v commissioner tcmemo_1986_507 see also 460_us_370 ndollar_figure citing koch v alexander supra petitioner has not shown that respondent abused his discretion here deductions for legal expenses in the notice_of_deficiency respondent determined that petitioner has not shown that the legal expense deductions on schedules c of his and tax returns were deductible as ordinary and necessary business_expenses petitioner contends that the law suit against the association for which funds were expended was intended to retrieve taxable_income and tax losses and credits and therefore the expenses are deductible under sec_212 or sec_216 he argues in his brief petitioner's litigation with the pvha was motivated by the desire to force the pvha to provide a complete disclosure of its finances and accounting_records so that petitioner could not only accurately determine his losses and thus his income_tax liabilities but to obtain his share of over dollar_figure in misappropriated funds tax_credits and non-exempt income petitioner further admonishes the court to focus on what that effort would have ultimately produced if petitioner had been successful deduction under sec_212 the court must decide whether the legal fees petitioner incurred are deductible under sec_212 which provides in the case of an individual there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable year-- for the production_or_collection_of_income for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income or in connection with the determination collection_or_refund_of_any_tax it is petitioner's contention that his expenditure of legal fees in the state court litigation was the first step in a quest for the production_or_collection_of_income and in connection with the determination collection or refund of a tax the focus of the court will therefore be on the first and third paragraphs of sec_212 a taxpayer may not under sec_212 deduct legal fees that are personal expenses sec_262 legal fees incurred in connection with the management conservation or maintenance of property held for use_as_a_residence by the taxpayer are not deductible sec_1_212-1 income_tax regs the supreme court in 372_us_39 held that the characterization of legal expenses depends on the activities from which the claim arises for which the expenses were incurred the court said the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test id pincite the origin-of-the-claim rule is not a mechanical search for the first in the chain of events which led to the litigation but rather requires an examination of all the facts 59_tc_708 fn ref omitted the question to be answered is out of what kind of transaction the claim arose see id when determining the origin of the claim the court must consider the issues the nature and objectives of the potential action the defenses asserted the purpose for the legal fees the background of the claim out of which the dispute arose and all facts pertaining to the controversy id citing morgan's 332_f2d_144 5th cir barr v commissioner tcmemo_1989_420 the line demarcating deductible and nondeductible expenditures is often shadowy and it would be idle to suggest that all the authorities in this field can be reconciled 30_tc_204 revd on other grounds 277_f2d_222 3d cir petitioner argues that if he had obtained certain financial documents through his lawsuit against the association he would then have been in a position to pursue items of income and tax losses and credits the relevant question however is in connection with what the legal expense arose not what consequences might have resulted from the taxpayer's claim see united_states v gilmore supra pincite patch v commissioner tcmemo_1980_11 it is the determination of the court that the expense here arose in connection with the management conservation or maintenance of property held for use by petitioner as a personal_residence assuming without deciding that an ultimate consequence of petitioner's litigation might have been the recovery_of taxable_income or the determination collection or refund of a tax the claim for which the expense arose was not in connection with those activities petitioner was upset by what he perceived to be the failure of the association to properly manage conserve or maintain the condominium property where he resided the suit in state court asked for nullification of governing documents of the condominium and the cc rs a stop to perceived overcharges for maintenance assessments and water and sewer services and a direction that the association properly maintain the common area around petitioner's condominium unit for the reasons stated above the court concludes that none of the legal expenses for the state litigation were incurred in connection with an activity described in sec_212 although petitioner might be entitled to deduct legal expenses_incurred in connection with his former employment he has identified neither the amount nor the nature of those expenditures deduction under sec_216 petitioner has failed to explain how sec_216 deduction of taxes interest and business depreciation by cooperative_housing_corporation tenant-stockholder has any application here the court can find no legal or factual relevance of sec_216 to this case the court has considered the other arguments raised by petitioner and has found them to be without merit conclusion respondent's determination that petitioner is not entitled to deduct legal expenses for and is sustained to reflect the foregoing decision will be entered for respondent
